                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


STEVEN W. HENSLEY, SR.,                    : Case No. 3:18-cv-223
                                           :
        Plaintiff,                         : District Judge Thomas M. Rose
                                           : Magistrate Judge Sharon L. Ovington
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint

Stipulation to Remand to the Commissioner. (Doc. #9). The parties stipulate that the

findings of the Administrative Law Judge (ALJ) including the non-disability finding

below should be vacated and this matter be remanded to the Commissioner pursuant to

Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g), and

respectfully request this Honorable Court enter an appropriate order with judgment.

Upon receipt of the Court’s order, the Appeals Council will remand the matter to an ALJ

for further proceedings. During said proceedings, the ALJ will reweigh the medical

opinions and reevaluate Plaintiff’s residual functional capacity.

                       IT IS THEREFORE ORDERED THAT:

       1.     The parties’ Joint Stipulation to Remand to the Commissioner
              (Doc. #9) is ACCEPTED;
      2.    The Clerk of Court is directed to enter Judgment in Plaintiff’s
            favor under Fed. R. Civ. P. 58;

      3.    This matter is REMANDED to the Social Security
            Administration, pursuant to sentence four of 42 U.S.C. §
            405(g), for further consideration consistent with this Decision
            and Entry and the parties’ stipulation; and

      4.    The case is terminated on the docket of this Court.

      IT IS SO ORDERED.

Date: February 21, 2019                                      *s/Thomas M. Rose
                                                         Thomas M. Rose
                                                         United States District Judge




                                          2
